UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6062


JABARI HIRD,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-hc-02097-FL)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jabari Hird, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jabari Hird, a federal prisoner, appeals the district court’s order denying relief on

his 28 U.S.C. § 2241 (2012) petition.       We have reviewed the record and find no

reversible error in the district court’s alternative reasoning. * Accordingly, we grant Hird

leave to proceed in forma pauperis and affirm the district court’s order. See Hird v.

Andrews, No. 5:17-hc-02097-FL (E.D.N.C. Jan. 9, 2018).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




       *
         Specifically, the district court accurately observed that (a) the Supreme Court’s
ruling in Mathis v. United States, __ U.S. __, 136 S. Ct. 2243 (2016), does not apply
retroactively to cases on collateral review; and (b) the Supreme Court’s ruling in Beckles
v. United States, __ U.S. __, 137 S. Ct. 886 (2017), foreclosed any potential for a
challenge based on Johnson v. United States, __ U.S. __, 135 S. Ct. 2551 (2015), to
Hird’s career offender sentence, which was imposed pursuant to an advisory Sentencing
Guidelines regime.


                                             2